Citation Nr: 0944761	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, status post carcinoma of the prostate, to include 
the propriety of the reduction from 100 to 10 percent, from 
April 1, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1953 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the RO 
which reduced from 100 percent to 10 percent, the evaluation 
assigned for the residuals of prostate cancer; effective from 
April 1, 2008.  

In a letter received in September 2008, the Veteran raised 
the additional issue of service connection for loss of 
sphincter control secondary to prostate cancer treatment.  
This matter is not inextricably intertwined with the issue on 
appeal and has not been developed for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The RO complied with the procedural requirements for 
reducing the Veteran's disability rating for status post 
prostate cancer, to include providing proper notification of 
the proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.  

3.  The RO's decision to reduce the Veteran's evaluation for 
status post prostate cancer from 100 percent to 10 percent, 
was supported by the evidence of record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.  

4.  The residuals of prostate cancer are manifested by 
voiding two to three times a day, without nocturia, urinary 
leakage or incontinence requiring the wearing of absorbent 
material, or urinary retention requiring intermittent or 
continuous catheterization.  


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the Veteran's 
status post prostate cancer to 10 percent was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.105(e), 4.115b, Diagnostic Code 7528 (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of prostate cancer from April 1, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.10, Part 4, 4.115b, 
Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and require the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  In the instant 
case, VA has complied with the appropriate procedural 
requirements as set forth above.  Therefore, no further 
discussion of the VCAA is required.  

Propriety of Reduction

The Veteran's prostate cancer is evaluated under Diagnostic 
Code (DC) 7528, which provides that active malignant 
neoplasms of the genitourinary system are to be rated as 100 
percent disabling.  Following the cessation of surgical, x-
ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
DC 7528.  

Pursuant to DC 7528, the Veteran was afforded a VA 
examination in December 2007.  The report showed a history of 
seed implant and external (radiation) beam treatment in 2006.  
A VA outpatient note, dated in October 2006, indicated that 
the Veteran had finished 25 radiation treatments.  Additional 
VA and private medical reports of record showed no further 
treatment for prostate cancer subsequent to October 2006.  On 
VA examination in December 2007, the Veteran's PSA (prostate 
specific antigen) was 0.1 ng/mL.  In an addendum report, 
dated in January 2008, the VA examiner indicated that the 
Veteran's PSA study was within normal limits and opined that 
his prostate cancer was not active.  

For information only, and without reliance thereon, the Board 
notes that the prostate specific antigen is a protein 
produced by the cells of the prostate gland.  PSA is present 
in small quantities in the blood of normal men, and is often 
elevated in the presence of prostate cancer.  

VA regulations provide that where a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Parenthetically, the Board notes that the 
100 percent evaluation for the Veteran's genitourinary 
disability was assigned, effective from December 15, 2005, 
and continued until April 1, 2008.  Since the 100 percent 
evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c).  

In this case, the Veteran was notified by the RO in September 
2007, that it proposed to reduce from 100 percent to 
noncompensable the schedular evaluation assigned for his 
prostate cancer.  The proposal included detailed reasons for 
the reduction, and explained to the Veteran that his cancer 
was no longer considered active, since his therapy had been 
completed in 2006, and there was no evidence of recurrence.  

The Veteran was advised that he had 60 days to present 
additional evidence that his compensation payments should be 
continued at their present level, and that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
The letter further advised the Veteran that, if additional 
evidence was not received within the 60 day period and no 
hearing was requested, final rating action would be taken and 
the award (the 100 percent evaluation) would be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the Veteran expires.  
38 C.F.R. § 3.105(e), (h).  

By rating action in January 2008, the RO reduced from 100 
percent to 10 percent, the evaluation assigned for residuals 
of prostate cancer, and the Veteran disagreed with that 
decision giving rise to the current appeal.  

In this case, the Board finds that the reduction of the 
Veteran's 100 percent schedular evaluation for prostate 
cancer was proper.  Pursuant to DC 7528, the Veteran was 
afforded a comprehensive VA which showed no evidence of 
active prostate cancer.  Additionally, VA outpatient notes 
from October 2006 to the present, consistently showed that 
the Veteran does not have active prostate cancer, was not 
under current treatment for prostate cancer, and that there 
was no local metastasis or recurrence of prostate cancer.  
The Veteran does not claim, nor does the evidence show that 
he wears any type of absorbent materials, nor is there any 
diagnostic evidence of renal dysfunction.  The Veteran's 
principal complaint is daytime voiding at two to three hours 
intervals, without nocturia.  Although the Veteran has some 
residuals of prostate cancer, DC 7528 makes it clear that 
residuals alone cannot serve as a basis for continuation or 
restoration of a 100 percent evaluation for prostate cancer.  
38 C.F.R. § 4.115b, DC 7528.  

Thus, the Board finds that at the time of the January 2008 
rating reduction, the evidence reflected an actual 
improvement in the Veteran's genitourinary disability, such 
that a rating reduction from 100 percent was warranted.  The 
evidence clearly establishes that the procedures specified in 
DC 7528 and 38 C.F.R. § 3.105 were followed, and that the 
rating reduction was proper.  Further, the Board finds that 
improvement was demonstrated by an examination that was full, 
complete, and sufficient to establish the current level of 
genitourinary impairment.  

Consequently, there is no basis for restoring the previous 
100 percent evaluation, as the evidence at the time of the 
January 2008 rating decision showed that the 10 percent 
evaluation accurately reflected the severity of the Veteran's 
disability.  

Increased Rating

Turning to the issue of whether a rating in excess of 10 
percent for residuals of prostate cancer may be granted, the 
Board finds that all of the Veteran's symptoms due to urinary 
dysfunction are addressed under DC 7528.  The Board also 
notes that a separate grant of special monthly compensation 
for the loss of use of a creative organ has been granted.  
Additionally, the Veteran's claim for a separate grant of 
service connection for rectal incontinence as a residual of 
treatment for prostate cancer has been referred to the RO for 
appropriate development.  

As noted above, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 38 C.F.R. § 4.115b, DC 7528, including note 
(2009).  

Pursuant to the provisions of DC 7527, postoperative 
residuals of prostate gland injuries are evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant.  DC 7527 (2009).  

In this case, there is no evidence of a recurrence of active 
cancer shown or alleged.  The predominant residual of the 
Veteran's prostate cancer is limited to voiding dysfunction, 
manifested as urinary frequency.  

Voiding dysfunction under 38 C.F.R. § 4.115b, DC 7528, is 
further classified as involving urine leakage, urinary 
frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  For 
urinary leakage, the minimum rating of 20 percent is assigned 
for urinary leakage requiring the use of absorbent materials 
which must be changed less than two times a day.  A 40 
percent evaluation is assigned when absorbent materials which 
must be changed 2 to 4 times a day, and a 60 percent 
evaluation when changed more than four times a day.  

The criteria for rating urinary frequency provides for a 10 
percent rating for daytime voiding intervals between one and 
two hours or awakening to void two times per night.  A 20 
percent rating is warranted for a daytime voiding interval of 
between one and two hours, or; awakening to void three to 
four times per night.  Where there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, a maximum 40 percent rating is 
warranted.  38 C.F.R. § 4.115a.  

When there are symptoms manifested by obstructed voiding, a 
maximum 30 percent rating is permitted due to urinary 
retention requiring intermittent or continuous 
catheterization.  

In this case, the Veteran does not contend, nor does the 
evidence of record show any complaints of urine leakage, 
obstructed voiding, renal dysfunction, or urinary tract 
infection.  Additionally, the Veteran does not require the 
use of an appliance or the wearing of absorbent materials.  
When examined by VA in December 2007, the Veteran's principal 
complaint was daytime voiding at two to three hours 
intervals, and he specifically denied any nocturia.  Based on 
the Veteran's history of symptomatology and the clinical 
evidence of record, the Board finds that the residuals of his 
prostate cancer are not shown to be of such severity under 
the rating criteria discussed above to warrant a rating in 
excess of 10 percent from April 1, 2008.  

Finally, the Veteran does not contended, nor is there 
evidence, that the residuals of his prostate cancer results 
in marked interference in employment nor has it required any 
periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).  




ORDER

Entitlement to restoration of a 100 percent schedular 
evaluation for residuals, status post carcinoma of the 
prostate is denied.  

An evaluation in excess of 10 percent for residuals, status 
post carcinoma of the prostate from April 1, 2008, is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


